Case: 14-7038   Document: 7      Page: 1   Filed: 04/17/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  ALVIN LINCOLN,
                  Claimant-Appellant,

                            v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7038
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-2033, Judge Kenneth B. Kra-
mer.
               ______________________

  Before PROST, O’MALLEY and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
    The Secretary of Veterans Affairs responds to the
court's order directing the parties to show cause why this
appeal should not be dismissed as untimely. Alvin Lin-
coln has not responded.
    The Board of Veterans Appeals denied Mr. Lincoln
entitlement to Department of Veterans Affairs disability
Case: 14-7038      Document: 7    Page: 2      Filed: 04/17/2014



2                                LINCOLN   v. SHINSEKI



compensation for a right-knee condition in June 2012.
Mr. Lincoln appealed to the United States Court of Ap-
peals for Veterans Claims (“Veterans Court”), which
affirmed the Board’s decision.
     On September 27, 2013, the Veterans Court entered
its judgment in Mr. Lincoln’s case. Mr. Lincoln’s notice of
appeal seeking review by this court was received by the
Veterans Court on December 2, 2013, 66 days after the
date of judgment.
    To be timely, a notice of appeal must be received by
the Veterans Court within 60 days of the entry of judg-
ment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.
App. P. 4(a)(1). Like appeals from district courts, the
statutorily prescribed time for filing appeals from the
Veterans Court to this court is mandatory and jurisdic-
tional. See Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed.
Cir. 2013); see also Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (indicating jurisdictional restrictions
on the time for taking an appeal under section 7292(a)).
Accordingly, even in circumstances in which it would be
equitable to do so, this court is without authority to waive
the deadline for filing an appeal to this court from the
Veterans Court. See Bowles v. Russell, 551 U.S. 205, 214
(2007).
    Because Lincoln’s appeal was filed past the statutory
deadline for taking an appeal to this court, we must
dismiss the appeal.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The appeal is dismissed as untimely.
    (2) Each side shall bear its own costs.
Case: 14-7038     Document: 7   Page: 3   Filed: 04/17/2014



 LINCOLN   v. SHINSEKI                                    3



                                  FOR THE COURT

                                  /s/ Daniel E. O’Toole
                                  Daniel E. O’Toole
                                  Clerk of Court
s24